439 F.2d 685
UNITED STATES of America, Appellee,v.Bernard Leavitt DURGIN, III, Appellant.
No. 26487.
United States Court of Appeals, Ninth Circuit.
March 11, 1971.

Paul W. Colarich, Jr., Tucson, Ariz., for appellant.
Richard K. Burke, U. S. Atty., Stanley Patchell, Asst. U. S. Atty., Tucson, Ariz., for appellee.
Before HAMLEY, CARTER and TRASK, Circuit Judges.
PER CURIAM:


1
This is a companion case to United States v. Fallang, 439 F.2d 685, in which we have today filed an opinion affirming.


2
The appellant in this case, Bernard Leavitt Durgin, III, was convicted on the same charge as Fallang, i. e., a violation of 21 U.S.C. § 176a, for importing the same marihuana contrary to law. Durgin was the driver of the automobile in which the suitcase full of marihuana was found.


3
Durgin challenges the sufficiency of the evidence to support the jury verdict. We are convinced the evidence was adequate.


4
Affirmed.